UNITED STATES DISTRICT COURT
DlSTRICT OF MASSACHUSETTS
UNITED STATES OF AMERICA )
)

v. ) NO. lS-cr-10346-GAO
)
SEAN TRAHAN, )
)
)

Defendant.

 

DISCOVERY PROTECTIVE ORDER

 

l. Pursuant to Federal Rule of Criminal Procedure 16(d), the government submits, and the
defendant does not at this time contest, that good cause exists for the following protective
order in regard to certain discovery in this case.

2_ The Defendant shall not disseminate discovery items designated as “Sensitive” or
“Sealed” to anyone other than counsel and members of the Defendant’s litigation and
investigative team. Defense counsel and the Defendant’s litigation team may show and
display “Sensitive” or “Sealed” materials produced in discovery to the Defendant, but
may not provide a copy of “Sensitive” or “Sealed” materials produced in discovery to the
Defendant or third parties to keep and maintain in their possession. Further, defense
counsel and the Defendant’s litigation team shall return “Sensitive” or “Sealed” materials
produced in discovery to the United States Attorney’s Office within 10 days upon
conclusion of the case before this Court, or, if an appeal is taken, upon completion of

such an appeal.

3. Any “Sensitive” or “Sealed” materials produced in discovery that are filed with the Court
in connection with pre-trial motions, trial, sentencing, or other matter before this Court,

shall be filed under seal and shall remain sealed until otherwise ordered by this Court,

IT IS SO ORDERED.

/s/ George A. O'Toole, ]r. Dated: November 13, 2018
Hon. George A. O’Toole, Jr.
United States District Judge

 

